***********
Based upon information contained in I.C. File LH-0349 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Byron Douglas Carpenter, was a Captain with the Belmont Police Department, at the time of his death on 16 April 2005.
2. Decedent's death occurred in the course and scope of his employment as follows: On 16 April 2005, decedent was responding to assist other officers with the investigation of a traffic fatality in Belmont, North Carolina. Decedent was driving a patrol car with blue lights and siren activated when he suffered an apparent heart attack. Decedent was able to slow his vehicle before striking an on-coming car traveling in the opposite direction. Decedent was transported to Gaston Memorial Hospital where he was pronounced dead at 7:52 p.m. as the result of hypertension causing a coronary.
3. Decedent is survived by his wife, Kelly Tabet Carpenter, who resided with decedent at the time of his death and for at least six months prior to his death. Decedent is also survived by two minor children, Benjamin Douglas Carpenter, born 26 January 1993, and Katherine Leigh Carpenter, born on 10 July 1991.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was a Captain with the Belmont Police Department, as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 16 April 2005.
2. Decedent's death was the direct result of injuries incurred while performing his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Kelly Tabet Carpenter, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Kelly Tabet Carpenter as the qualified surviving spouse of Byron Douglas Carpenter payable as follows: the sum of $20,000.00 shall be paid immediately to Kelly Tabet Carpenter. Thereafter, the sum of $10,000.00 shall be paid annually to Kelly Tabet Carpenter as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq.
If Kelly Tabet Carpenter becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 26th day of May 2005.
                                  S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_____________ THOMAS J. BOLCH COMMISSIONER